Citation Nr: 1015096	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-13 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.   

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a skin disorder, to 
include dermatitis.  

4.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1972 and from January to June 1991, with subsequent reserve 
duty extending until the Veteran's retirement in 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In February 2010, the Veteran testified at a travel Board 
hearing over which the undersigned presided.  A transcript of 
the hearing has been associated with the claims file.  At the 
hearing, additional evidence was presented for the record 
which was accompanied by a waiver.  Applicable VA regulations 
require that pertinent evidence submitted by the appellant 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2009).  Since 
a waiver accompanied the newly submitted evidence, referral 
to the RO of this evidence is not required and a Remand for 
consideration of this evidence is unnecessary.  38 C.F.R. 
§§ 19.37, 20.1304. 

In February 2002, the Veteran originally filed a claim of 
entitlement to service connection for PTSD, as well as 
claiming service connection for additional psychiatric 
disorders identified as anxiety and depression.  Accordingly, 
the Board has recharacterized the issue on appeal to be more 
expansive, as indicated on the title page.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009), (the scope of a claim 
pursued by a claimant includes any diagnosis that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

Claims of entitlement to service connection for a skin 
disorder, to include dermatitis; and entitlement to service 
connection for a psychiatric disorder to include PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no current clinical diagnosis of hypertension on 
file and the Veteran is not competent to diagnose this 
condition himself.  

2.  The evidence of record does not does not show that 
sinusitis is currently diagnosed or symptomatic, nor has the 
Veteran so contended in lay statements or testimony.  

CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during 
military service (to include presumptively).  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for sinusitis have not been met.  38 U.S.C.A. § 1110 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits. As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements). This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letter dated in March 2007 wherein he was advised 
of the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
relevant records from any Federal agency, which may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration. With respect to 
private treatment records, the letter informed the Veteran 
that VA would make reasonable efforts to obtain private or 
non-Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers. Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this information must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The Veteran has also been provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date as was discussed in the 
Dingess case in March 2007.  Subsequent adjudication of the 
claims on appeal was undertaken in a Supplemental Statement 
of the Case (SSOC) issued in September 2009.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment and post-service 
VA and private treatment records were obtained.  The Veteran 
provided testimony at a travel Board hearing held in 2010.  

With respect to the service connection claims for 
hypertension and sinusitis, there is no duty on the part of 
VA to provide any additional assistance such as requesting 
another medical examination or opinion, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service or a service-connected disorder and the 
currently claimed disorders.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record as a whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain evidence indicating that either 
hypertension or sinusitis is currently diagnosed.  Given 
these matters of record, there is no competent evidence that 
the aforementioned claimed conditions may be associated with 
the claimant's active military service. 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  Id.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that 
as to the claims being decided herein on appeal, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection Claims

Although the record reflects that the Veteran had service in 
both Vietnam and Kuwait, he does not maintain that either 
hypertension or sinusitis are attributable to exposure to 
Agent Orange in service or are manifestations of an 
undiagnosed illness. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and conditions including: hypertension, 
although not otherwise established as incurred in or 
aggravated by service, are manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2009).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).



	A.  Service Connection - Hypertension

The STRs include a June 1967 examination report revealing 
that examination of the lungs, chest and heart was normal and 
that a blood pressure reading of 128/70 was made.  The 
February 1972 separation examination report also reflects 
that clinical examination of the lungs, chest and heart was 
normal and that a blood pressure reading of 116/72 was made.  
The Veteran acknowledged that he did not have problems with 
high or low blood pressure.  

Periodic examination reports of January 1980, October 1983 
and August 1987, all reflect that clinical examination of the 
lungs, chest and heart was normal and show that blood 
pressure readings of 122/68, 132/86 and 120/78, respectively, 
were made.  An entry dated in March 1990 reveals a blood 
pressure reading of 150/80.  On periodic examination of 
November 1993, clinical examination of the lungs, chest and 
heart was normal and a blood pressure reading of 122/86 was 
made.  The Veteran acknowledged that he did not have problems 
with high or low blood pressure.  In October 1997, a blood 
pressure reading of 154/88 was made.  A dental record of 
December 1997 reflects that a reading of 180/110 was made.  A 
blood pressure reading of 182/90 was made in May 1998.  In 
October 1998, the Veteran underwent an examination for 
retirement purposes.  Clinical examination of the lungs, 
chest and heart was normal and a blood pressure reading of 
146/80 was made.  The Veteran acknowledged that he had 
experienced problems with high or low blood pressure.  The 
examiner explained that the Veteran had experienced high 
blood pressure on several occasions manifested by possible 
white coat syndrome.  It was further noted that a blood 
pressure was within normal limits on examination with no 
treatment, "NCNS" (No Complications, No Sequelae).

When examined in conjunction with a VA diabetes examination 
conducted in March 2007, a blood pressure reading of 128/81 
was made.  

When examined in conjunction with a psychiatric evaluation 
conducted in March 2007, no blood pressure reading or 
clinical evaluation for hypertension was made; no history of 
hypertension was provided by the Veteran and the examiner did 
not himself review the file for any indications of 
hypertension.  Hypertension was listed as one of the 
Veteran's historical medical problems.  

The Veteran provided testimony at a travel Board hearing held 
in February 2010.  He stated that high blood pressure was 
first identified while he was on reserve duty and noted that 
upon his retirement examination of 1998, he was told that he 
was borderline hypertensive. 

Analysis

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90. Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).  Hypertension must be confirmed by readings taken two 
or more times on three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

Initially, the threshold issue in this case involves whether 
the Veteran actually has a clinical diagnosis of 
hypertension.  

In this case, regardless of the theory of entitlement raised, 
the medical evidence on file does not contain a current 
clinical diagnosis of hypertension.  In fact the Board is 
unable to locate any diagnosis of hypertension made during 
the Veteran's active duty periods, while on reserve duty, or 
at any time post-service.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for hypertension was filed in February 2007; 
a clinical diagnosis of hypertension was not of record at 
that time (resolved or unresolved) nor at any time 
subsequently since the claim has been pending.  The Board 
notes that the mention to hypertension in the March 2007 
psychiatric examination report merely represents a reference 
to a historical medical condition as reported by the Veteran.  
It was very clear that a clinical assessment of hypertension 
was not done during the course of that examination, nor was a 
blood pressure reading even taken; accordingly, the Board 
cannot conclude that the reference to hypertension 
constitutes evidence of a current diagnosis.  Moreover, when 
examined by VA in 2007 in conjunction with the Veteran's 
claim for diabetes, a blood pressure reading was taken which 
was entirely normal.  

The Board has considered the Veteran's lay assertions that he 
has hypertension.  While the Veteran is generally considered 
competent to report symptoms, a lay person such as the 
Veteran is not competent to offer an opinion on complex 
medical questions, such as rendering a diagnosis of 
hypertension.  As explained above, a clinical diagnosis of 
hypertension is based on specific readings made upon blood 
pressure testing; the Veteran does not maintain that he has 
the ability or equipment to make such findings himself, nor 
has he identified any evidence or medical source which has 
made such a diagnosis since his retirement from service .  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Cromley v. Brown, 7 Vet. App. 
376, 379 (1995), 2 Vet. App. 492 (1992) (a layperson without 
the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  
Essentially, in this case, it is beyond the Veteran's 
competence to diagnose hypertension himself.  

In the absence of a showing of the currently claimed 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
cannot be granted if the claimed disability does not exist).  
Thus, because the evidence reflects that the Veteran does not 
currently have a clinical diagnosis of hypertension, service 
connection for this claimed condition is not warranted on 
this basis alone and the claim must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2009).

        B.  Service Connection - Sinusitis

The STRs include a June 1967 examination report revealing 
that examination of the nose and sinuses was normal.  The 
February 1972 separation examination report also reflects 
that clinical examination of the nose and sinuses was normal.  
The Veteran acknowledged that he did not have sinusitis or 
any nose problems.  

Periodic examination reports of January 1980, October 1983, 
August 1987 and November 1993, all reflect that clinical 
examination of the nose and sinuses were normal and the 1980, 
1983 and 1993 examination reports reflect that the Veteran 
acknowledged that he did not have sinusitis or any nose 
problems.  An entry dated in 1996 indicates that the Veteran 
had chronic upper nasal obstruction which was diagnosed as 
sinusitis.  Chronic sinusitis was diagnosed again in October 
1996.  In January 1997, the Veteran underwent sinus surgery 
due to his long history of persistent post-nasal drainage and 
right-sided nasal obstruction.  An April 1997 follow-up for 
chronic sinusitis indicated that the Veteran was feeling 
great and an assessment of improved mucosal status was made.  
A May 1997 record indicated that the Veteran was still having 
symptoms of greenish mucus, without headaches, sneezing or 
nasal obstruction.  An assessment of no evidence of infection 
was made.  In October 1998, the Veteran underwent an 
examination for retirement purposes.  Clinical examination of 
the nose and sinuses was normal.  The Veteran acknowledged 
that he had experienced problems with sinusitis.  The 
examiner explained that the right maxillary sinus had been 
surgically repaired in 1998 secondary to recurrent sinus 
infections.  It was further noted that the Veteran had a full 
recovery with no recurrence, "NCNS." 

The Veteran provided testimony at a travel board hearing held 
in February 2010.  He indicated that he had sinus problems 
since service and that surgery was performed on the sinuses 
which was successful, in that he no longer had chronic and 
recurrent sinus infections, but he stated that the surgery 
resulted in loss of smell.  

Analysis

Again, the threshold issue as to this claim involves whether 
the Veteran actually has the disability currently claimed, 
sinusitis.  

In this regard, regardless of the theory of entitlement 
raised, the medical evidence on file does not contain a 
current clinical diagnosis of sinusitis.  In fact, the Board 
is unable to locate any diagnosis of sinusitis made at any 
time after the Veteran's retirement from reserve duty in 
1999.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for sinusitis was filed in February 2007; a 
clinical diagnosis of sinusitis was not of record at that 
time (resolved or unresolved) nor at any time subsequently 
since the claim has been pending.  In fact, even the Veteran 
himself in testimony presented in 2010 indicated that his 
chronic sinusitis resolved after sinus surgery performed in 
1997 and did not indicate that the condition is on-going or 
has been recently symptomatic or treated.  The Veteran did 
testify to the effect that the sinus surgery in 1997, while 
resolving the sinusitis, caused a loss of sense of smell.  
However the Board is unable to find any clinical records 
documenting any such findings or rendering any such 
diagnosis.  

In the absence of a showing of the currently claimed 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
cannot be granted if the claimed disability does not exist).  
Thus, because the evidence reflects that the Veteran does not 
currently have a clinical diagnosis of sinusitis, service 
connection for this claimed condition is not warranted on 
this basis alone and the claim must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2009).

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sinusitis is denied.


REMAND

Additional evidence is warranted as to both the service 
connection claims for a skin disorder and for a psychiatric 
disorder, to include PTSD.  

With respect to the claim for a skin disorder, the Veteran 
maintains that while serving in Kuwait, he was exposed to 
contaminated water and experienced chronic skin rashes which 
have continue to require treatment with topical steroids.  
The Board notes that the Veteran's DD 214 documents service 
from January to February 1991 in support of Operation Desert 
Shield/Storm.  The file contains a diagnosis of contact 
dermatitis made in December 1996, although it appears that 
the Veteran was not on active duty, but was serving a period 
of reserve duty during this time.  

Lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  
See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, supra.  As such, the Veteran is 
considered competent to report that he had skin 
symptomatology during active service and thereafter.  VA is 
required to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (2009).  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.

In this case, the Veteran has not yet been afforded VA 
examinations to address the etiology of his claimed skin 
disorder.  The AMC/RO should arrange for the Veteran to 
undergo an examination to determine the nature and etiology 
of his claimed skin disorder.  In addition, the Veteran will 
be given an opportunity to provide any additional information 
or evidence relating this claim on Remand.

With respect to the Veteran's claim for a psychiatric 
disorder to include PTSD, the file contains a diagnosis of 
delayed onset PTSD, made in March 2007.  Also on file is a 
formal finding made in July 2007 of lack of information to 
verify the Veteran's reported PTSD stressors.  Several 
matters relating to this claim require additional 
development.  

Initially, the Board notes that the Veteran reported that his 
unit decorations included an Air Force Outstanding Unit Award 
with Combat "V" device and a Republic of Vietnam Gallantry 
Cross with Palm.  However, the Veteran's DD 214 Form does not 
confirm the Veteran's receipt of either of these awards, each 
of which may be indicative of combat.  For example, the 
attachment of the "V" device indicates service with valor and 
is reflective of combat participation.  See generally Army 
Regulation 672-5-1, 40.  As such, verification and 
confirmation of the Veteran's awards and decorations will be 
requested on Remand to determine whether there is evidence, 
by virtue of his receipt of any awards and decorations or any 
other pertinent evidence, that he engaged in combat with the 
enemy.  

The Board also points out that at the February 2010 Board 
hearing, the Veteran submitted additional evidence in support 
of his claim for a psychiatric disorder which was accompanied 
by a waiver, but which was not considered by the RO in 
conjunction with the previous adjudication and denial of the 
claim.  This evidence includes documents from the Office of 
Air Force History relating to "Air Base Defense in the 
Republic of Vietnam from 1961-1973."  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
Veteran need not corroborate a noncombat stressor of enemy 
rocket attacks on a base where his unit was stationed with 
evidence of his physical proximity to, or firsthand 
experience with, the attacks, but rather that his presence 
with the unit at the time the attacks occurred corroborates 
his statement that he experienced such attacks personally.  
Upon readjudication of this claim, this newly provided 
evidence and application of the holding in the Pentecost 
case, may prove helpful in establishing service connection 
for a psychiatric disorder, to include PTSD. 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that claims for service connection 
for PTSD encompass claims for service connection for all 
psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009), (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  As 
such, a VA examination is warranted to address whether, the 
Veteran has a diagnosed mental health condition other than 
PTSD, which is related to service, as was originally claimed.

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include the denial of the claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his service connection claims 
for a skin and psychiatric disorder, to 
include PTSD.  Appropriate steps should 
be taken to obtain any identified 
records.  

The Veteran should also be invited to 
provide any additional stressor 
information which he may have, and in 
this regard, he should be advised of and 
furnished a copy of the July 2007 
Memorandum relating to a finding of 
insufficient information to verify his 
stressors.  

2.  The RO is requested to verify and 
confirm the Veteran's awards and 
decorations, to include contacting 
appropriate sources to determine whether 
he received an Air Force Outstanding Unit 
Award with Combat "V" device and/or a 
Republic of Vietnam Gallantry Cross with 
Palm.

3.  The RO is then requested to review 
the record and make a determination as to 
whether there is evidence, by virtue of 
the Veteran's receipt of any awards and 
decorations or any other pertinent 
evidence, that he engaged in combat with 
the enemy.  In conjunction with making 
this determination, the RO is requested 
to review the evidence added to the 
record in February 2010, which includes 
documents from the Office of Air Force 
History relating to "Air Base Defense in 
the Republic of Vietnam from 1961-1973."  

A formal finding as to this matter should 
be made for the record, and should there 
be sufficient evidence of combat 
participation, the RO should consider 
whether the elements of service 
connection for PTSD have been met, 
without regard to the additional 
development requested below.

4.  Should it be found that the Veteran 
did not participate in combat, the RO 
should review the record to ascertain if 
any additional stressor information has 
been received for the record which is 
capable of verification/substantiation.  

If so, the RO should then prepare a 
request to the U.S. Army and Joint 
Services Records Research Center (JSRCC), 
citing to the Veteran's claimed unit, 
events at that unit, and dates.  The 
JSRCC should be asked to provide 
documentation, if available, regarding 
the claimed stressors.

5.  Following the above, and upon receipt 
of a response from the JSRCC, the RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

6.  After the above development has been 
completed, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disorder to, 
include PTSD, anxiety and depression, 
found to be present. 

The examiner is requested to offer an 
opinion as to the etiology of any 
psychiatric disorder diagnosed.  Is it 
less likely than not (less than a 50 
percent probability), at least as likely 
as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) 
that any of the Veteran's diagnosed 
psychiatric disorders are related to or 
had their onset during service or during 
the first post-service year?  The report 
of examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
including psychological testing should be 
accomplished.  The entire claims folder 
and a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  

The psychiatric examiner is requested to 
review the summary of stressors to be 
provided and included in the claims 
folder, and the examiner should consider 
these events for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  

7.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
dermatological examination in order to 
ascertain the current nature and etiology 
of any currently manifested skin 
disorder.  A review of the claims folder 
and a copy of this Remand should be 
undertaken in conjunction with the 
examination.

A history of the skin condition 
addressing the onset, duration, 
chronicity, frequency and possible 
etiology should be elicited from the 
Veteran on examination.  

The examiner should opine as to whether 
any diagnosed skin disorder at least as 
likely as not originated during or 
resulted from either of the Veteran's 
period of active service (from March 1968 
to March 1972 and from January to June 
1991), to include a discussion of in-
service exposure contaminated water in 
Kuwait, as reported by the Veteran.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for 
review, and the examiner must indicate 
whether such a review was performed.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on appeal 
seeking service connection for a skin 
disorder and for a psychiatric disorder, 
to include PTSD.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


